Citation Nr: 0012118	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1973 to March 
1977, from May 1979 to April 1989, and from September 1989 to 
June 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) New Orleans Regional Office (RO) which, 
in part, denied a compensable evaluation for the appellant's 
knee disabilities. By April 1997 decision, however, a hearing 
officer increased the evaluation to 10 percent for each 
disability.  The Board in July 1998 adjudicated other claims 
also on appeal and remanded the claims seeking evaluations in 
excess of 10 percent for right and left knee disabilities.  
See AB v. Brown, 6 Vet. App. 35 (1993) (VA required to 
consider disability severity with reference to at least the 
next-higher disability rating; appellant presumably seeks 
maximum benefit allowed).  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The appellant's left knee disability is manifested by 
slight impairment of the knees and functional loss due to 
pain.  

3.  His right knee disability is manifested by slight 
impairment of the knees and functional loss due to pain.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.71, 
4.71a, Diagnostic Codes 5256 to 5262 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.71, 4.71a, Diagnostic Codes 5256 to 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

The claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, they are not inherently 
implausible.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  VA has a duty to assist the appellant 
in the development of facts pertinent to the claims.  
38 U.S.C.A. § 5107(a).  In the July 1998 remand, the Board 
directed the RO to afford the appellant an opportunity to 
present additional evidence and schedule him for a 
VA examination to determine the severity of the knee 
disabilities.  He is entitled to RO compliance with the 
Board's remand directives.  Stegall v. West, 12 Vet. App. 
268, 270-71 (1998).  Subsequently, the RO issued to the 
appellant an August 1998 letter giving him an additional 
opportunity to submit pertinent evidence.  The record also 
contains a February 1999 VA examination, with x-ray reports, 
and a May 1999 addendum addressing specific questions posed 
by the Board.  This development satisfies the Board's remand 
directives.  On appellate review, the Board sees no areas in 
which further development may be fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

II.  Factual Background

The service medical records showed the appellant's complaints 
of pain and examination findings of chondromalacia of both 
knees.  The RO granted service connection for chondromalacia 
of both knees in a July 1977 rating decision, assigning a 
noncompensable evaluation to both disabilities.  The 
appellant filed this claim in November 1995.  The evaluations 
for each knee disability were increased to 10 percent in an 
April 1997 hearing officer's decision, based on findings of 
greater instability and pain on motion in the January 1997 VA 
examination and the appellant's November 1996 hearing 
testimony.  

VA examination in June 1996 showed that the appellant 
complained of pain.  Examination revealed no swelling or 
deformity of the knees, subluxation, or instability.  Range 
of motion for the right knee was from zero to 105 degrees and 
for the left knee from zero to 100 degrees, with complaints 
of pain on range of motion of both knees.  X-ray studies 
indicated no fracture or dislocation.  The diagnosis was 
chondromalacia of the right and left patella.  

The appellant testified at a November 1996 hearing that he 
could move his knees, but only with excruciating pain.  He 
stated that the knee swelled rarely, but did cause pain.  He 
was unable to stand or walk for long periods of time 
(described as more than 1/2 mile) and noted that the knee last 
gave out the previous December.  He reported that he did not 
use a cane or other assistive device.  He testified that the 
maximum range of motion was achieved with pain.  

VA examination in January 1997 described the range of motion 
of both knees as full, with pain at the extremes of flexion.  
He had tenderness under the lateral facet of both patella, 
both medially and laterally, and had no ligamentous laxity.  
X-ray study of the knees was negative.  The diagnosis was 
chondromalacia of the patella, bilaterally.  

VA examination in February 1999 showed range of motion of the 
right knee from zero to 135 degrees and on the left from zero 
to 120 degrees, with pain at the extremes of flexion and also 
crepitation on motion of the knees.  He had no ligamentous 
laxity, gross deformities, or swelling.  He did have 
tenderness in and about the patella bilaterally, with the 
left worse than the right.  X-ray study showed no active 
disease.  The diagnosis was chondromalacia of the patella 
bilaterally, moderate to severe, left worse than right.  

A May 1999 addendum to the February 1999 VA examination noted 
active right knee motion from zero to 100 degrees, with 
passive motion to 115 degrees.  It also showed active range 
of left knee motion from zero to 110 degrees, with passive 
motion to 120 degrees.  The examiner commented that the 
appellant would have significant problems standing or walking 
for prolonged periods, and in stooping, bending, or climbing, 
but that walking would not be as severe as climbing or going 
downstairs.  The bilateral chondromalacia was described as 
severe.  

III.  Analysis

The disabilities in question are both evaluated under the 
criteria of Diagnostic Code 5010 for traumatic arthritis and 
Diagnostic Code 5257 for other impairment of the knee.  Under 
Code 5257 for other impairment of the knee, a 10 percent 
evaluation may be assigned where the evidence shows slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation may be assigned for moderate recurrent subluxation 
or lateral instability, and a 30 percent evaluation may be 
assigned for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.  

In this case, though, the only evidence of instability comes 
from the appellant's November 1996 hearing testimony, wherein 
he described an incident of give way the previous December.  
VA examinations, though, in June 1996, January 1997, February 
1999 and May 1999 reported no laxity, instability, 
dislocation, or subluxation.  His testimony provides some 
weight to his contentions, thereby supporting the currently 
assigned 10 percent evaluation.  However, in this case his 
testimony is outweighed by the examination findings showing 
no evidence of instability or recurrent subluxation.  Thus, 
an evaluation in excess of 10 percent is not warranted under 
the criteria of Diagnostic Code 5257.  

It appears that the RO increased the evaluation to 10 percent 
under Diagnostic Code 5010 for traumatic arthritis, which is 
rated based on the criteria for degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
x-ray findings are rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a.  In this case, 
however, VA examination in June 1996, January 1997, February 
1999, and May 1999 do not show any findings of arthritic 
change.  

Where limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
The appropriate diagnostic codes covering limitation of 
motion of the knees are Diagnostic Codes 5260 and 5261.  
Under Code 5260 for limitation of flexion of the leg, a 10 
percent evaluation may be warranted for flexion limited to 45 
degrees and a 20 percent evaluation requires flexion limited 
to 30 degrees.  Under Code 5261 for limitation of extension 
of the leg, a 10 percent evaluation may be warranted for 
extension limited to 10 degrees and a 20 percent evaluation 
requires extension limited to 15 degrees.  38 C.F.R. § 4.71a.  
Here, though, the examination reports show extension measured 
as full and flexion limited to no more 100 degrees, 
bilaterally, both measurements representing far more motion 
than permitted for an evaluation in excess of 10 percent or 
even a compensable evaluation.  See 38 C.F.R. § 4.71 (normal 
range of knee motion is from zero to 140 degrees).  Thus, the 
limitation of motion in this case is noncompensable, which 
would warrant the assignment of a 10 percent evaluation if 
the limitation of motion was due to arthritis.  38 C.F.R. 
§ 4.71a.  As already discussed, however, the record lacks any 
findings of arthritic changes in either knee, thereby 
preventing an evaluation under the criteria of Codes 5003 and 
5010.  

Other diagnostic criteria might also be applicable to 
evaluation of this disability, but would not support an 
increase based on the facts in this case.  For example, under 
Diagnostic Code 5256 for ankylosis of the knee, a 30 percent 
evaluation may be assigned for ankylosis of the knee with 
favorable angle in full extension, or in slight flexion 
between zero degrees and 10 degrees.  However, there is no 
evidence suggesting that the appellant's knees are ankylosed.  
A 20 percent evaluation may be assigned under Diagnostic Code 
5258 for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.  Compare id., Code 5259 (10 percent 
evaluation may be assigned for removal of symptomatic 
semilunar cartilage).  Here, the evidence does not show 
either knee manifested by locking, effusion, or dislocated 
cartilage, or removal of symptomatic semilunar cartilage.  
Thus, an evaluation in excess of 10 percent is not warranted 
under this criteria.  Under Code 5262 for impairment of the 
tibia and fibula, compensable evaluations may be assigned 
based on malunion of the tibia and fibula.  Again, without 
evidence of malunion of the tibia and fibula, this criteria 
is not for application in this case.  

The Board must also consider the effect of pain on use of the 
knees as it impacts functional loss due to the disability.  
38 C.F.R. § 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  Because the criteria of Diagnostic Code 5257 
are not predicated on loss of range of motion, an analysis of 
the impact of pain and functional loss is not necessary 
there.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, 
the criteria of Diagnostic Codes 5260 and 5261 is explicitly 
predicated on limited motion and the Board must evaluate 
whether pain on use causes additional limited motion and 
functional loss.  Arneson v. Brown, 8 Vet. App. 432, 440 
(1995).  

In this case, the May 1999 addendum to the February 1999 VA 
examination specifically noted that the appellant had 
additional loss of motion due to pain.  The examiner 
commented that the appellant could flex his knee further, but 
only with pain.  This finding is exactly the situation 
contemplated by the concept of functional loss due to pain.  
An additional 10 percent evaluation is warranted for both 
knees under Diagnostic Code 5260 for limitation of flexion 
based on this functional loss.  A further increase, though, 
is not warranted since the loss of motion due to pain was 
only 15 degrees for the right knee and 10 degrees for the 
left knee.  Because the application of the range of motion 
measurements to Code 5260 yielded a noncompensable 
evaluation, an additional 10 percent evaluation to compensate 
for functional loss due to pain corresponds to the currently 
assigned 10 percent evaluation.  

Therefore, an increased evaluation is not supported by the 
facts in this case.  The symptomatology documented in the 
examinations and the appellant's hearing does not suggest 
arthritic changes, more than slight impairment of the knees, 
compensable limitation of motion, or any other findings 
corresponding to a compensable evaluation.  The evidence does 
show slight impairment of the knees and some limitation of 
motion of both knees, with pain at the extremes of motion 
resulting in functional loss, thereby supporting the 
currently assigned 10 percent evaluations.  It is the 
determination of the Board that the preponderance of the 
evidence is against the claims of entitlement to evaluations 
in excess of the 10 percent assigned each of the appellant's 
right and left knee disabilities.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied.  

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

